--------------------------------------------------------------------------------

Exhibit 10.27
 
FIRST AMENDMENT TO
CONSULTING AGREEMENT


THIS FIRST AMENDMENT TO CONSULTING AGREEMENT (this "Amendment"), is made
effective as of December 21, 2016, by and between Covenant Transportation Group,
Inc., a Nevada corporation (the "Company"), and Herbert J. Schmidt (the
"Consultant"). Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Agreement (as hereinafter
defined).


WHEREAS, the Company and the Consultant are parties to that certain Consulting
Agreement, effective as of July 11, 2016 (as the same may be amended, restated,
supplemented, or otherwise modified from time to time, the "Agreement"),
pursuant to which the Consultant agreed to perform certain services for the
Company on the terms more specifically provided therein.


WHEREAS, the Company has requested certain amendments to the Agreement and,
subject to the terms and conditions hereof, the Consultant is willing to agree
to such amendments, and the parties have agreed to effect such amendments
through this Amendment.


NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:


1.          Amendments.  The Agreement is hereby amended as follows:


a.          Section 3 of the Agreement is hereby amended and restated in its
entirety to read as follows:


3.          Term and Termination.


The term of this Agreement shall begin on the Effective Date, and shall continue
until December 31, 2016 (the "Initial Term"). Following the Initial Term, this
Agreement will be automatically renewed on January 1, 2017, and continue until
this Agreement is terminated by the Company or the Consultant upon thirty days'
advance written notice to the other party (the "Renewal Term"). The Initial Term
and the Renewal Term are collectively referred to as the "Term." The terms or
obligations of Sections 2.3, 2.4, 5.1, 5.2, and 6 of this Agreement shall
survive the termination or cancellation of this Agreement.


b.          The compensation structure set forth on Schedule 1, attached to the
Agreement and referenced in Section 2.1 thereof, is hereby amended by replacing
such compensation structure in its entirety with the following:


During the Initial Term of this Agreement, the Consultant shall be compensated
in the amount of $18,333.33 per month, payable in arrears on the last day of
each month during the Initial Term, and prorated for any partial month.
 
1

--------------------------------------------------------------------------------

 
During the Renewal Term of this Agreement, the Consultant shall be compensated
in the amount of $2,000.00 per day for every day in which the Consultant is
on-site at a Company location to perform consulting services or is travelling to
or from a Company location to perform consulting services. The Consultant shall
submit to the Company a monthly report of days so devoted following the last day
of each month during the Renewal Term. The Consultant's invoices shall be paid
in accordance with the Company's customary practices.


2.          Effect of Amendment.  All terms of the Agreement, as amended hereby,
shall be and remain in full force and effect and shall constitute the legal,
valid, binding, and enforceable obligations of the Company and the Consultant.


3.          Counterparts.  This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
together will constitute one and the same instrument. Facsimile or electronic
counterparts will be effective.


4.          Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.


[Signature Page Follows]
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above set forth.


COMPANY:
 
  CONSULTANT:
       
Covenant Transportation Group, Inc.
                                 
By:
/s/ David R. Parker 
   
/s/ Herbert J. Schmidt 
Name:
David R. Parker
   
Herbert J. Schmidt
Title:
Chairman and Chief Executive Officer
     

 
[Signature Page to First Amendment to Consulting Agreement]

 
Back to Form 10-K [form10k.htm]
 